[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 37 
The transcript introduced by the appellant was sufficientprima facie proof of the judgment. But it was not conclusive. The referee rightly held that it was competent for the respondent to prove, by the docket and testimony of the justice by whom the judgment purported to have been rendered, that no such judgment had ever been recovered. From the docket and testimony it was proved that the suit had been duly commenced before the justice; that the parties appeared, joined issue; that the cause was tried by jury, and a verdict duly rendered for the plaintiff; that the justice immediately entered the same in his docket, and forthwith taxed the plaintiff's costs, and entered the same in his docket and added the same to the verdict, and entered the amount of both in his docket, but failed to enter therein the words, judgment for the plaintiff. Section 110, 2 R.S., 245 provides, that when the jury have agreed upon a verdict they shall deliver the same publicly to the justice, who shall enter the same in his docket. Section 124, id., 247 provides, among other things, that in all cases, when a verdict shall be rendered, *Page 39 
the justice shall forthwith render judgment, and enter the same in his docket. When the verdict has been received and entered by the justice he has no further judicial power or discretion in regard to it. He cannot set it aside, or in any respect modify it. His only remaining judicial duty is to determine the amount of costs to which the prevailing party is entitled and add the same to the verdict. This was done by the justice, and the amount entered by him in his docket, under the entry of the verdict. The law made a judgment for this amount the only one that could be rendered by the justice. He had no discretion or power to alter or vary it in any respect. His judicial functions in respect to the case were terminated. An entry, preceding the statement of this amount of judgment for plaintiff, would in no respect be the exercise of judicial power, but the performance of a mere ministerial act. To hold that the omission to make this entry rendered the entire proceedings in the action a nullity would be sacrificing substance to form, and giving too much weight to technicality. This entry might have been made by the justice at any time, and should, for the purpose of sustaining the proceedings, be regarded as made. In the exercise of judicial functions the case is entirely different. When the case is tried by the justice, without a jury, he is judicially to determine the amount of the recovery, and he must do this and make an entry thereof, as required by law, within the time fixed by statute for that purpose. After the expiration of this time, his judicial functions in respect to the matter cease, and he can do nothing further in the premises. (Hall v. Tuttle, 6 Hill, 38, and cases cited; Fish v. Emmerson, 44 N.Y., 376.) The remaining inquiry is, whether at the time of the levy of the execution the ties in question were the property of the respondent or of Daniels, the execution debtor. The substance of the facts found and proved relating to this question was, that Daniels was, in 1861-2, in possession of certain land upon which there was growing hemlock timber suitable for railroad ties; that he made a verbal agreement with the respondent to cut, manufacture and *Page 40 
deliver to him 1,000 ties on the side of the railroad track for twelve cents each, the respondent to pay as the work progressed; that it was further agreed that the ties were to be the respondent's as soon as the trees were cut from the stump; that Daniels cut, hewed and hauled out upon the lands of a third person timber for about 800 ties, but the trees were not cut up, but long enough to make from two to five ties each; that the respondent paid Daniels from time to time upon the contract an amount nearly or quite equal to the price to be paid for 800 ties; that about the first of February, the respondent and Daniels were together where the timber had been drawn, and the latter pointed out the same to the former, and said, "here are your ties." The respondent said he wanted them inspected, and said something about culls. The respondent claims title, first, under the contract for the purchase and the payments made by him upon it; and second, upon the transaction between him and Daniels in February at the time Daniels pointed out the timber to him. His counsel claims that, inasmuch as the trees of which the ties were manufactured were in existence at the time the verbal contract was made, and were then the property of Daniels, he was at liberty to sell the ties upon such terms as he saw fit; and that, as the contract provided that the ties should be the property of the respondent as soon as the trees were cut, he became the owner of all the ties as soon as the same were cut, and cites Van Hoozen v. Cory (34 Barb., 10), Conderman v.Smith (41 id., 404), and other cases involving a similar principle in support of his position. In the first cited case it was held that the owner of a farm, stocked with cows, who leased the same, reserving a specified rent, the lease containing a provision that the cheese to be made from said cows should be his property until the rent was paid, became the owner of such cheese as soon as the same was manufactured, and continued such until payment of the rent. In this case will be found an examination of the authorities relating to the acquisition of property when it has a potential but not an actual existence. Conderman v.Smith involved a similar question, *Page 41 
and was decided upon the same principle. It will be seen that in these cases there was nothing whatever to be done by the parties subsequent to the making of the contract to identify the property embraced in it. It applied to and included all the cheese manufactured from the cows, irrespective of its quality, whether merchantable or not. There was to be no inspection or examination to determine what cheese answered the requirement of the contract. The difficulty, if any, in the cases was whether the contract was an absolute purchase of the cheese or was intended as a mere security for the payment of the rent, a question not involved in the present case. But in this case subsequent acts were to be done by the parties to identify the property to be transferred under the contract. The respondent made no purchase of the trees as they were from time to time cut. Had a quantity of trees after this been consumed by an accidental fire, Daniels could not have recovered their value of the respondent, nor the value of the ties that might otherwise have been manufactured therefrom. The respondent was not bound to take all the ties manufactured, but only such as were merchantable, and suitable for the purpose intended. The ties were to be examined to ascertain this fact, and until so examined and accepted by the respondent, the title did not vest in him. Comfort v.Kiersted (26 Barb., 473, and cases cited), Parker v.Schenck, and other similar cases are cited by the Supreme Court as sustaining the title of the respondent. These cases involved the question, whether the contracts were within the statute of frauds, and therefore void, and did not involve the question of title to the property which was the subject of the contract. It is entirely clear that no title was acquired by the respondent by what occurred between him and Daniels in February. The referee has made no special finding of fact in regard to this matter. But, as the judgment has been affirmed by the Supreme Court, it is proper to examine the evidence, to ascertain the facts proved in support of the legal conclusion. I have adopted the testimony of the respondent upon this matter. From that it *Page 42 
appears that he did not accept of the ties at that time, but claimed that they should be inspected, spoke of culls, which, of course, he intended should be thrown out. The title, being in Daniels at the time of the levy of the execution, was acquired by the purchaser at the sale, who transferred the same to the appellant. He was, therefore, upon the facts found, entitled to recover for their conversion by the defendant. The judgment of the Supreme and of the County Courts must be reversed and a new trial ordered, costs to abide event.
All concur.
Judgment reversed.